I dissent from the opinion of Mr. Justice MOFFAT for the reason that under the rule quoted by him from State v. Gurr,40 Utah 162, 120 P. 209, 39 L.R.A., N.S., 320, I must conclude that the explanation offered by the defendant, *Page 29 
Bruno, as to the possession of the wool in question, was not one that all reasonable men should say was "reasonable and satisfactory." The question, therefore, was one for the jury and did not become a question of law for the court. Mr. Justice WOLFE has sufficiently set forth the evidence on which my opinion rests.